Citation Nr: 0029084	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastric leiomyoma, to 
include as secondary to herbicide exposure.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1968 and a subsequent period of service with the United 
States Army Reserves from April 1967 to May 1992.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the benefit sought on appeal.

REMAND

The veteran essentially asserts that he developed gastric 
leiomyoma as a result of his service, possibly from his 
exposure to herbicides, while serving in the Republic of 
Vietnam.  A review of the claims file shows that additional 
development is required prior to adjudication of this claim.  

In this case, the veteran's service medical records are 
negative for treatment of or complaints of gastric leiomyoma.  
Separation and periodic examinations conducted from January 
1964 to September 1991 reflect that the veteran's abdomen, 
viscera and gastrointestinal system were clinically evaluated 
as normal.

Post-service treatment records consist of a VA examination 
report dated in September 1998 and private treatment records 
dated August 1993 to July 1998 from Scott R. Swope, D.O., 
Kevin M. Ried, D.O., Inc., Stephen Greer, D.O., and 
Grandview/Southview Hospital.  These records confirm that the 
veteran has undergone repeated esophagogastroduodenoscopy, 
biopsy and colonoscopy and has been diagnosed with esophageal 
stricture, hiatal hernia, Barrett's esophagus, esophageal 
ulcer, erosive gastritis, duodenal ulcer with duodenitis, 
diverticulosis of the colon, infectious colitis, rectal 
polyps, hemorrhoids, submucosal leiomyoma and 
gastroesophageal obstruction secondary to probable leiomyoma 
and gastroesophageal reflux disease.  The September 1998 VA 
examination report reflects that the veteran's service 
medical records and C-file were not available for review at 
the time of the examination.  The Board also notes that the 
veteran has submitted medical treatise evidence regarding the 
nature of and etiology of gastrointestinal disease, including 
leiomyoma/leiomyosarcoma.  

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000) set forth the requirement that the VA assist a claimant 
with the development of facts pertinent to a well-grounded 
claim for benefits, whereas the revised version of this 
statute contains no "well-grounded claim" requirement and 
instead requires more generally that the VA assist a claimant 
with the development of facts pertinent to his or her claim.  
Such assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  H.R. 4205, 
The Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  

Accordingly, the Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the prior provisions of 38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2000) and is therefore applicable under Karnas.  In 
view of this revision, the Board observes that at the time of 
the September 1998 VA examination, the veteran's service 
medical records and C-file were not available for review.  As 
such, the Board concludes that the veteran should be afforded 
a current VA examination, with all records being made 
available to the VA examiner for a determination of the 
etiology of the veteran's currently diagnosed gastric 
leiomyoma, to include a determination as to whether the 
veteran's gastric leiomyoma is etiologically related to his 
exposure to herbicides during service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be afforded a VA 
examination to assess the nature and 
etiology of his currently diagnosed 
gastric leiomyoma.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  In light of the evidence 
of record, the substance of which is 
substantially set forth above, the 
examiner is requested to give an opinion 
as to whether it is at least as likely as 
not that the veteran's gastric leiomyoma 
is causally or etiologically related to 
service, to include as secondary to 
herbicide exposure.  The complete 
rationale for each opinion expressed 
should be set forth, and must 
specifically include a diagnosis, or 
absence of a diagnosis.  To the extent 
answers cannot be provided without resort 
to speculation, that too should be noted 
for the record.  The examination report 
should include a complete rationale for 
all opinions expressed and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Because it is 
important "that each disability be 
viewed in relation to its history[,]"  
38 C.F.R. § 4.1 (1999), copies of all 
pertinent records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.







The purpose of this REMAND is to obtain additional 
development and provide due process of law.  The Board does 
not intimate any opinion as to the merits of this aspect of 
the case, either favorable or unfavorable.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

